FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 17, 2021

                                       No. 04-20-00583-CV

                                Kevin DOTY and Elizabeth Doty,
                                         Appellants

                                                 v.

                                      Richard DAVIDSON,
                                            Appellees

                 From the 229th Judicial District Court, Jim Hogg County, Texas
                                  Trial Court No. CC-15-100
                          Honorable Baldemar Garza, Judge Presiding


                                          ORDER

        The clerk’s record was originally due on February 16, 2021. The trial court clerk
responsible for filing the clerk’s record filed a notification of late record that extended the due
date to March 12, 2021. TEX. R. APP. P. 35.3(c). When neither the clerk’s record nor a
notification of late record was filed, the deputy clerk of this court contacted the trial court clerk
and was informed the record would be filed by March 26, 2021. Despite subsequent attempts to
contact the trial court clerk by the deputy clerk of this court, no further communication has
ensued and the clerk’s record has not been filed.

        Accordingly, we ORDER the trial court clerk to file the clerk’s record within fifteen (15)
days from the date of this order. If the clerk’s record is not timely filed, a show cause order will
be issued. TEX. R. APP. P. 37.3(a)(1). The clerk of this court is instructed to send a copy of this
order to the parties and the trial court. Id.


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2021.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court